Exhibit 10.2

 

RIGHT OF FIRST OFFER AGREEMENT

 

THIS RIGHT OF FIRST OFFER AGREEMENT (“Agreement”) is made and entered into as of
the 6th day of April, 2005, by and between CENTERPOINT PROPERTIES TRUST, a
Maryland real estate investment trust (“CNT”), and CENTERPOINT JAMES FIELDING,
LLC, a Delaware limited liability company (“Venture”).

 

RECITALS:

 

A.                                    CNT and CNT Affiliates (defined below)
(collectively, “CNT Entities”) are the owners of certain parcels of real estate
improved with industrial buildings (each parcel of real estate, together with
the improvements located thereon, is hereinafter referred to individually as an
“Existing Property”, and all of the parcels of real estate, together with the
improvements located thereon, are hereinafter collectively referred to as the
“Existing Properties”).

 

B.                                    Seller and Venture have entered into eight
(8) agreements to purchase and sell properties all dated April 6, 2005
(collectively, the “Sale Agreements”).  Pursuant to one of the Sale Agreements,
CNT has agreed, except as otherwise provided herein, that CNT would grant or
cause the CNT Entities to grant to Venture a commercially reasonable right of
first offer with respect to the purchase of the following Properties located in
the JF US Territory (defined below):  (x) the Existing Properties and (y) all
parcels of real estate improved with industrial properties acquired or developed
by CNT or any of the CNT Affiliates after the date hereof and prior to the
Outside Date (defined below), together with the improvements located thereon
(each parcel of real estate so acquired, together with the improvements located
thereon, is hereinafter referred to as a “Future Property”; all of the parcels
of real estate so acquired, together with the improvements located thereon, are
hereinafter collectively referred to as the “Future Properties”; an Existing
Property and/or a Future Property are hereinafter sometimes referred to as a
“Property”; and the Existing Properties and the Future Properties are
hereinafter collectively referred to as the “Properties”).

 

C.                                    This Agreement has been entered into to
satisfy CNT’s and Venture’s commercial objectives, including CNT’s redevelopment
requirements and Venture’s capital raising requirements.

 

D.                                    In order to satisfy CNT’s agreement to
grant Venture or cause to be granted to Venture, a commercially reasonable right
of first offer with respect to the Properties, CNT and Venture desire to enter
into this Agreement.

 

NOW THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), in hand paid, and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, and in consideration
of the mutual agreements set forth in this Agreement, CNT and Venture agree as
follows:

 

1.                                      Disposition Transactions.  If during the
Term of this Agreement (defined below) any one of the CNT Entities, in its sole
discretion, decides to sell any of the Properties that it owns in the JF US
Territory (“Disposition Transaction”), CNT shall give written notice of said
decision (“Offer

 

--------------------------------------------------------------------------------


 

Notice”) to Venture.  CNT shall give the Offer Notice to Venture in two
circumstances.  First, CNT shall, within thirty (30) days of the completion of
CNT’s annual budget process during each calendar year prior to the Outside Date,
give an Offer Notice to Venture (“Annual Offer Notice”).   Second, CNT shall
provide Venture with an Offer Notice with respect to any Properties that it
decides to sell during the Term of this Agreement that were not included in the
most recent Annual Offer Notice.  Each Offer Notice shall be accompanied by a
list of the Properties CNT has decided to sell, the closing dates for each of
said Properties (which dates shall not be sooner than thirty (30) days after the
date of the Offer Notice), and the following due diligence materials: operating
statements, leases, reports relating to the physical and/or environmental
condition of the applicable Properties, a statement of the estimated value of
the applicable Properties from an independent industrial real estate broker with
at least ten (10) years experience in the marketplace (which value shall not be
binding on CNT or Venture) if in CNT’s possession, rent rolls and revenue and
expense statements.  CNT and Venture shall use reasonable efforts to agree upon
the format and scope of such materials, but agree that the format and scope
shall be similar to the materials typically provided by CNT to Venture in
connection with the Sale Agreements.

 

The term Disposition Transaction shall exclude any Permitted Sale (defined
below).  The term “Permitted Sale” as used herein shall mean (i) any pledge or
other secured lending transaction, (ii) any release or termination of liens,
(iii) a sale or transfer of any of the Properties or any interest therein to a
“CNT Successor” (defined below), or to one of the CNT Entities, (iv) any
transaction where CNT or one of the CNT Affiliates obtains a bona fide first
mortgage from an institutional lender not related to or affiliated with CNT or
one of the CNT Affiliates which mortgage is a so-called “Participating Mortgage”
under which the lender has a right to participate in the profits or cash flow or
both of any of the Properties, (v) a sale of a Property if such Property is sold
in a transaction involving the simultaneous leaseback of the entirety of such
Property by CNT, one of the CNT Affiliates or a CNT Successor for a term of not
less than five (5) years, (vi) a sale to a tenant or existing user of a
Property, (vii) a sale or transfer of Properties which are 75% or more vacant,
or (viii) sales by ventures in which CNT and any CNT Affiliates are not the sole
beneficial owners (unless CNT or a CNT Affiliate has control over such venture
such that it can bind it to provide a right of first offer as provided under
this Agreement and holds at least a 50% equity interest in such a venture).  As
used in this Agreement, the term “CNT Successor” shall mean any entity (i) which
results from a merger or consolidation with CNT or (ii) which acquires all or
substantially all of the assets of CNT for a legitimate business purpose.  As
used herein, the term “CNT Affiliate” shall mean any entity in which CNT (i) has
control over such entity such that it can bind such entity to sell property, and
(ii) whose balance sheet is consolidated with the balance sheet of CNT.  As used
herein, the term “JF US Territory” shall mean the Chicago Consolidated
Metropolitan Statistical Area (“CMSA”) which comprises the Chicago Primary
Metropolitan Statistical Area (“PMSA”) (each statistical areas compiled by the
United States Office of Management and Budget of the Executive Office of the
President) consisting of nine counties in northeastern Illinois (Cook, DuPage,
Kane, Lake, McHenry, Will, Grundy, Kendall and De Kalb) plus two additional
counties (Lake county in northwestern Indiana and Kenosha county in southeastern
Wisconsin).

 

2.                                      Response and Bid Notices.  Within seven
(7) days after CNT gives an Offer Notice to Venture (“Response Period”), Venture
shall give written notice (“Response Notice”) to CNT designating which of the
Properties referenced in the Offer Notice it desires to purchase. Within seven
(7) days after Venture gives a Response Notice to CNT (“Bid Notice Period”),
Venture shall

 

2

--------------------------------------------------------------------------------


 

provide a second notice (“Bid Notice”) to CNT setting forth the purchase price
that Venture is willing to pay to purchase each of the Properties designated by
Venture in the Response Notice as Properties it desires to purchase.  CNT may,
in its sole and absolute discretion, reject the purchase price proposed by
Venture for any one or more of the Properties. With respect to the Properties
listed on the Response Notice that have a purchase price that has been approved
by CNT, if any, CNT and Venture shall have a period of thirty (30) days,
inclusive of the Bid Notice Period (“Contract Period”), to enter into an
unconditional agreement to purchase and sell and perform due diligence with
respect to such Properties.  The agreement to purchase and sell is intended to
be substantially the same as the Sale Agreements with modification based on the
Property in question. The agreement to purchase and sell shall obligate Venture
to provide earnest money in the amount of one percent (1%) of the purchase
price. CNT and Venture acknowledge and agree that there are material terms and
conditions of any agreement to purchase and sell that remain to be negotiated
and that neither CNT nor Venture shall be under any obligation to enter into an
agreement to purchase and sell any of the Properties.  The Properties for which
CNT has rejected the purchase price indicated in the Bid Notice and the
Properties for which the purchase price indicated in the Bid Notice was approved
but an agreement to purchase and sell has not been executed by CNT and Venture
during the Contract Period are hereinafter collectively referred to as “ROFR
Properties”.

 

3.                                      Right of First Refusal.  During the one
(1) year period (“ROFR Period”) after a Bid Notice is given by Venture to CNT,
Venture shall have a right of first refusal to purchase the ROFR Properties in
accordance with the provisions of this Agreement.  CNT agrees that if it
receives or delivers a bona fide letter of intent or other bona fide expression
of interest in purchasing or selling any one or more of the ROFR Properties
(“Letter of Intent”) that CNT has accepted, Venture shall, subject to the
provisions set forth in this Section 3, have the right to purchase the
applicable ROFR Properties on the same terms and conditions set forth in the
Letter of Intent.  CNT shall provide a signed copy of the Letter of Intent to
Venture promptly after its receipt thereof.  If Venture decides to exercise such
right to purchase the ROFR Properties covered by the Letter of Intent, Venture
shall give written notice to CNT within fourteen (14) days thereafter (“ROFR
Exercise Period”).   This Section 3 shall not apply to any Letter of Intent
received by CNT after the Outside Date.

 

In the event that the Letter of Intent provides for a “due diligence,” or other
contingency, those same “due diligence” provisions shall be applicable to the
Venture’s purchase of the ROFR Properties, but qualified as follows:  if (i)
Venture did not perform any due diligence during the Contract Period with
respect to the applicable ROFR Property, or if the Contract Period expired more
than one-hundred eighty-two (182) days before the delivery of the notice from
CNT to Venture of the accepted Letter of Intent, Venture shall be entitled to
perform “due diligence” during the same period of time and upon the same terms
and conditions that the purchaser may perform pursuant to the terms of the
Letter of Intent, or (ii) Venture performed due diligence during the Contract
Period with respect to the applicable ROFR Property, but the Contract Period
expired within the preceding one hundred eighty-two (182) days, Venture shall
have the right to perform due diligence upon the same terms and conditions that
the purchaser may perform pursuant to the Letter of Intent with respect to the
applicable ROFR Property but only during the fourteen (14) day period following
the ROFR Exercise Period.

 

Notwithstanding the foregoing, Venture shall not have a right of first refusal
to purchase any ROFR Properties if (i) the aggregate purchase price that the
third party is willing to pay for the

 

3

--------------------------------------------------------------------------------


 

applicable ROFR Properties is 103% or more of the aggregate purchase price
offered by Venture for the applicable ROFR Properties in the Bid Notice, (ii)
the Letter of Intent includes ROFR Properties and other Properties which are not
ROFR Properties, or (iii) the Letter of Intent relates to more than one of the
ROFR Properties and Venture elects to purchase less than all of the ROFR
Properties covered by the Letter of Intent.  In addition, the right of first
refusal granted to Venture shall not apply to any Permitted Sale.

 

4.                                      Properties not Subject to the Terms of
this Agreement.  The following Properties may be sold by Seller to third parties
and shall not be subject to the terms of this Agreement, except as otherwise
expressly provided in this Section 4:

 

(a)                            All Properties listed in an Offer Notice and not
designated as Properties Venture desires to purchase in a Response Notice.  All
such Properties may be sold to third parties within one (1) year after the last
day of the Response Period, failing which said Properties shall again be subject
to the terms of this Agreement.

 

(b)                           All Properties listed in an Offer Notice, in the
event that Venture fails to issue a Response Notice within the Response Period. 
All such Properties may be sold to third parties within one (1) year after the
last day of the Response Period, failing which said Properties shall again be
subject to the terms of this Agreement.

 

(c)                            All Properties listed by Venture in a Response
Notice, in the event that Venture fails to deliver a Bid Notice to CNT within
the Bid Notice Period.  All such Properties may be sold to third parties within
one (1) year after the last day of the Bid Notice Period, failing which said
Properties shall be subject to the terms of this Agreement.

 

(d)                           All Properties listed by Venture in a Response
Notice but not listed in a Bid Notice to CNT within the Bid Notice Period.  All
such Properties may be sold to third parties within one (1) year after the last
day of the Bid Notice Period, failing which said Properties shall again be
subject to the terms of this Agreement.

 

(e)                            Subject to the Venture’s rights set forth in
Section 3 above, CNT or a CNT Affiliate may sell the ROFR Properties to a third
party within one (1) year after the last day of the Contract Period, failing
which said Properties shall again be subject to the terms of this Agreement.

 

(f)                              All ROFR Properties covered by a Letter of
Intent, if Venture fails to exercise its right to purchase such ROFR Properties
within the ROFR Exercise Period.  All such ROFR Properties may be sold to the
third party purchaser under the Letter of Intent within one (1) year after the
end of the ROFR Exercise Period, failing which such ROFR Properties shall again
be subject to the terms of this Agreement.

 

4

--------------------------------------------------------------------------------


 

With respect to all of the Properties described in this Section 4, Venture
shall, at the request of any of the CNT Entities, within five (5) business days
after the date of the request, execute an acknowledgment indicating that it has
waived its right to purchase the Property or Properties in question, and hereby
agrees to indemnify and hold CNT harmless from and against all liabilities,
claims, damages, costs and expenses, including but not limited to reasonable
attorneys’ fees, in the event that Venture fails to execute such an
acknowledgment.

 

5.                                      Term of this Agreement.  The phrase
“Term of this Agreement” as used herein shall mean the period of time commencing
on the Effective Date (defined below) and ending on the Outside Date.  The
phrase “Effective Date” as used herein shall mean the date that the Venture has
acquired all of the properties to be acquired by Venture pursuant to all of the
Sale Agreements, other than the “Substitute Properties” (as defined in the Sale
Agreements) (said properties are hereafter collectively referred to as the
“Non-Substitute Properties”).  In the event that Venture fails to acquire all of
the Non-Substitute Properties as required by the Sale Agreements, other than due
to the default of any one or more of the CNT Entities, this Agreement shall be
null and void, and neither party shall have any liability to the other
hereunder.  The phrase “Outside Date” as used herein shall mean the earlier of
(i) the day preceding the third anniversary of the actual date of the last
closing of the Non-Substitute Properties to take place under the Sale
Agreements, (ii) the day preceding the first anniversary of the actual date of
the last closing of the Non-Substitute Properties to take place under the Sale
Agreements, if during the prior twelve (12) month period Venture has not
acquired at least Two Hundred Million and No/100 Dollars ($200,000,000.00) of
Properties (unless Seller has not proposed Disposition Transactions of at least
$200,000,000.00 in such twelve (12) month period), (iii) the day preceding the
second anniversary of the actual date of the last closing of the Non-Substitute
Properties to take place under the Sale Agreements, if during each of the two
preceding twelve (12) month periods Venture has not acquired, on average, at
least Two Hundred and Fifty Million and No/100 ($250,000,000.00) of Properties
during each of the two preceding twelve (12) month periods (unless Seller has
not proposed, on average, Disposition Transactions of at least $250,000,000.00
during each of the two preceding twelve (12) month periods), or (iv) the date
that CNT is no longer the owner of a 5% membership interest in Venture.  The
date that is currently anticipated to be the date of the last closing of the
Non-Substitute Properties under the Sale Agreements is February 1, 2006.  For
the purposes of subsections (ii) and (iii), properties purchased under the Sale
Agreements shall not be considered in making the calculations set forth in
subsections (ii) and (iii).

 

6.                                      Notices.  Any and all notices, requests,
demands or other communications hereunder shall be in writing and shall be
deemed properly served (i) on the date sent if transmitted by hand delivery with
receipt therefor, (ii) on the date sent if transmitted by facsimile (with
confirmation by hard copy to follow by overnight delivery service), (iii) on the
date sent if scanned to a .pdf file and transmitted by e-mail (with confirmation
by hard copy to follow by overnight delivery service), (iv) on the day after the
notice is deposited with a nationally recognized overnight courier, or (v) upon
receipt after being sent by registered or certified mail, return receipt
requested, first class postage prepaid, addressed as follows (or to such new
address as the addressee of such a communication may have notified the sender
thereof):

 

5

--------------------------------------------------------------------------------


 

Venture:

 

Mirvac Group
Level 5, 40 Miller Street
North Sydney, NSW 2060
Australia
Attn: Mr. Ben Hindmarsh
Fax No.: 61 2 9004 8462
E-Mail: benhindmarsh@mirvac.com.au

 

 

 

With a copy to:

 

Wildman Harrold Allen & Dixon LLP
225 W. Wacker Drive, Suite 3000
Chicago, Illinois 60606
Attn: Kathleen M. Gilligan, Esq.
Fax No.: (312) 201-2555  E-Mail: gilligan@wildmanharrold.com

 

 

 

CNT:

 

c/o CenterPoint Properties Trust
1808 Swift Drive
Oak Brook, Illinois 60523
Attn: Mr. James N. Clewlow and
Mr. Michael M. Mullen
Fax No.: (630) 586-8010
E-Mail: jclewlow@centerpoint-prop.com and
mmullen@centerpoint-prop.com

 

 

 

With a copy to:

 

Weinberg Richmond LLP
333 West Wacker Drive, Suite 1800
Chicago, Illinois 60606
Attn: Mark S. Richmond, Esq.
Fax No.: (312) 807-3903
E-Mail: mrichmond@wr-llp.com

 

7.                                      Miscellaneous.

 

(a)                                  Entire Agreement.  This document
constitutes the sole agreement between the parties with respect to the subject
matter hereof and supersedes any and all written agreements or understandings
between them pertaining to the transactions contemplated herein.  No
representations, warranties or inducements, express or implied, have been made
by any party to any other party except as set forth herein.

 

(b)                                 Captions.  The captions and headings in this
Agreement are for convenience only, are not a part of this Agreement and do not
in any way limit or amplify the provisions hereof.

 

(c)                                  Modifications.  All modifications to this
Agreement must be in writing and signed by CNT and Venture.

 

(d)                                 Successors and Assigns.  No party shall
assign its rights or obligations hereunder without the written consent of the
other parties, which consent may be withheld in

 

6

--------------------------------------------------------------------------------


 

either party’s sole discretion.  Notwithstanding the immediately preceding
sentence, the Venture may assign this Agreement to an affiliate of a member of
the Venture that is not in competition with CNT.  For the purposes of this
Section 7(d), an entity that is in competition with CNT is an entity that is
primarily engaged in the business of acquiring, developing, owning and/or
leasing industrial property.  Subject to this subparagraph, this Agreement shall
inure to the benefit of and be binding upon the parties’ respective successors
and assigns.

 

(e)                                  Governing Law.  This Agreement shall be
interpreted and enforced in accordance with the laws of the State of Illinois in
effect on the date hereof.

 

(f)                                    No Waiver.  No waiver by a party of any
provision of this Agreement shall be deemed to be a waiver of any other
provision hereof or a waiver of any subsequent breach by a party of the same or
any other provision.

 

(g)                                 Number and Gender.  All personal pronouns
used in this Agreement shall include the other genders.  The singular shall
include the plural, and the plural the singular, whenever and as often as may be
appropriate.

 

(h)                                 Time.  Time is of the essence of this
Agreement and of every provision hereof.

 

(i)                                     Severability.  Any provision in this
Agreement that is unenforceable or invalid in any jurisdiction shall, as to such
jurisdiction, be ineffective, but only to the extent of such unenforceability or
invalidity of and without affecting the remaining provisions thereof or
affecting the operation, enforceability or validity of such provision in any
other jurisdiction.

 

(j)                                     Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be a fully binding and
enforceable agreement against the party signing such counterpart, but all such
counterparts together shall constitute but one agreement.

 

(k)                                  Facsimile Signatures.  The parties hereto
agree that the use of facsimile signatures for the execution of this Agreement
shall be legal and binding and shall have the same force and effect as if
originally signed.

 

(l)                                     Business Day.  The term “business day”
shall mean any day other than a Saturday, Sunday or day on which national banks
in Chicago, Illinois are closed for business to the public.

 

(m)                               Limitation of Liability.  No present or future
partner, member, director, manager, officer, shareholder, employee, advisor,
affiliate or agent of or in Venture or any affiliate of Venture shall have any
personal liability, directly or indirectly, under or in connection with this
Agreement or any agreement made or entered into under or in connection with the
provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and CNT and its
successors and assigns and, without limitation, all other persons and entities,
shall look solely to Venture’s assets for the payment of any claim or for any
performance, and CNT hereby

 

7

--------------------------------------------------------------------------------


 

waives any and all such personal liability.  For purposes of this Section 7(m),
no negative capital account or any contribution or payment obligation of any
partner or member in Venture shall constitute an asset of Venture.  The
limitations of liability contained in this Section 7(m) are in addition to, and
not in limitation of, any limitation on liability applicable to Venture provided
elsewhere in this Agreement or by law or by any other contract, agreement or
instrument.  All documents to be executed by Venture shall also contain the
foregoing exculpation.

 

No present or future partner, member, director, manager, officer, shareholder,
employee, advisor, affiliate or agent of or in CNT or any CNT Affiliate shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or in connection with
the provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Venture and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to CNT’s assets for the payment of any claim or for
any performance, and Venture hereby waives any and all such personal liability. 
For purposes of this Section 7(m), no negative capital account or any
contribution or payment obligation of any partner or member in CNT shall
constitute an asset of CNT.  The limitations of liability contained in this
Section 7(m) are in addition to, and not in limitation of, any limitation on
liability applicable to CNT provided elsewhere in this Agreement or by law or by
any other contract, agreement or instrument.  All documents to be executed by
CNT shall also contain the foregoing exculpation.

 

(n)                                 Currency.  All payments and amounts
referenced or described in this Agreement shall be deemed to be in the currency
of the United States of America.

 

(o)                                 Facsimile Signatures.  The parties hereto
agree that the use of facsimile signatures for the execution of this Agreement
shall be legal and binding and shall have the same force and effect as if
originally signed.

 

(p)                                 Other Agreements.  CNT and Venture have a
business relationship with each other and in connection therewith CNT and
Venture have entered into various other agreements as of the date hereof (“Other
Agreements”).  A default by either party under any Other Agreement not cured
within any applicable cure period shall be deemed to be a default by such party
under this Agreement.

 

(q)                                 No Recording.  Neither this Agreement nor
any memorandum or short form hereof shall be recorded or filed in any public
land or other public records of any jurisdiction, by either party and any
attempt to do so may be treated by the other party as a breach of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date and year first above written.

 

 

VENTURE:

 

 

 

CENTERPOINT JAMES FIELDING, LLC,
a Delaware limited liability company

 

 

 

 

 

By:

            /s/ Adrian Harrington

 

 

 

Name: Adrian Harrington

 

 

Title: Vice President

 

 

 

ATTEST:

 

 

 

 

 

By:

            /s/ Adrienne Parkinson

 

 

 

Name: Adrienne Parkinson

 

 

Title: Assistant Secretary

 

 

 

CNT:

 

 

 

CENTERPOINT PROPERTIES TRUST,
a Maryland real estate investment trust

 

 

 

 

 

By:

           /s/

Michael M. Mullen

 

 

 

Name:

 

Michael M. Mullen

 

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

By:

           /s/

James N. Clewlow

 

 

Name:

 

James N. Clewlow

 

 

Title:

 

Chief Investment Officer

 

 

9

--------------------------------------------------------------------------------